DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26, 28-42, 44 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 26, 28-42 44 and 45 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 26, 34 and 40 such as “a high-density interconnect layer having a first side and an opposing side, wherein the high-density is an individual layer of the plurality of layers of the package substrate and is at the first face of the package substrate, wherein an input/output (I/O) of the high-density interconnect layer is between 100 and 1000 I/O/mm/layer, and wherein the high-density interconnect includes: a plurality of pillars formed on the first side of the high-density interconnect layer, wherein a bump pitch of the plurality of pillars is between 10 m and 80, and wherein a diameter of an individual pillar of the plurality of pillars is between 2 m and 20 m”(claim 26)… “an integrated circuit package comprises:… a high-density interconnect layer having a first side and an opposing side, wherein the high-density is an individual layer of the plurality of layers of the package substrate and is at the first face of the package substrate, wherein an input/output (I/O) of the high-density interconnect layer is between 100 and 1000 I/O/mm/layer, and wherein the high-density interconnect includes: a plurality of pillars formed on the first side of the high-density interconnect layer, wherein a bump pitch of the plurality of pillars is between 10 m and 80 m…wherein a diameter of the via is between 2 m and 10 m” (claim 34)… “a high-density interconnect layer having a first side and an opposing side, wherein the high-density is an individual layer of the plurality of layers of the package substrate and is at the first face of the package substrate, wherein an input/output (I/O) of the high-density interconnect layer is between 100 and 1000 I/O/mm/layer, and wherein the high-density interconnect includes: a plurality of pillars formed on the first side of the high-density interconnect layer, wherein a bump pitch of the plurality of pillars is between 10 m and 80, and wherein a diameter of an individual pillar of the plurality of pillars is between 2 m and 20 m”(claim 40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 16, 2022